Appeal brings for review final decree of foreclosure and previous interlocutory orders in a suit to foreclose a State and county tax sale certificate.
No new or novel questions are presented.
No reversible error appearing in the record, the decree should be affirmed on authority of the opinion and judgment *Page 17 
in Pershing Hotel Co., Inc., v. Stark, 123 Fla. 26, 165 So. 897; Burns, et al., v. Campbell, 131 Fla. 630, 180 So. 46, and Inter-City Security Co., et al., v. Barbee, 106 Fla. 671,143 So. 791.
It is so ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.